Citation Nr: 0207212	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  95-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 
1989 for the award of service connection for schizophrenia.  

2.  Entitlement to an effective date earlier than July 26, 
1993 for the award of service connection for residuals of 
enucleation of the right eye.  


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney 
at law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In that rating action, the RO granted 
service connection for enucleation of the right eye effective 
from July 26, 1993.  This appeal also originally came before 
the Board from a February 1995 rating action in which the RO 
denied a claim of entitlement to an effective date prior to 
July 26, 1989, for the award of service connection for 
schizophrenia.  

The veteran appealed those issues to the Board.  The Board 
reviewed the claims and in a decision issued in March 1997 
determined that the veteran was not entitled to an effective 
date earlier than July 26, 1989 for the award of service 
connection for schizophrenia or to an effective date earlier 
than July 26, 1993 for the award of service connection for 
residuals of enucleation of the right eye.  The Board also 
determined that clear and unmistakable error was not shown in 
a March 1991 rating decision assigning an effective date of 
July 26, 1989 for the grant of service connection for 
schizophrenia.  The veteran appealed all three issues to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

While the case was pending at the Court, the veteran's 
attorney, along with the Office of General Counsel for VA, 
which represents the Secretary of VA in cases that are 
appealed to the Court, filed a joint motion requesting that 
the Court vacate the Board's decision to the extent that it 
denied the claims of entitlement to an effective date earlier 
than July 26, 1989 for the award of service connection for 
schizophrenia and entitlement to an effective date earlier 
than July 26, 1993 for the award of service connection for 
residuals of enucleation of the right eye.  The parties also 
agreed that the claim of clear and unmistakable error in the 
March 1991 rating decision assigning an effective date of 
July 26, 1989 for the grant of service connection for 
schizophrenia would be withdrawn.  The Court granted the 
joint motion in an August 1998 order.  

The Court returned the case to the Board for readjudication 
in compliance with directives that were specified in the 
joint motion for remand, and in October 1998 the veteran's 
attorney submitted additional argument as to the appealed 
issues.  In December 1998, the Board issued a decision in 
which it granted entitlement to an effective date of July 28, 
1988 for the establishment of service connection for 
schizophrenia.  In the same decision, the Board denied 
entitlement to an effective date earlier than July 26, 1993 
for the establishment of service connection for residuals of 
right eye enucleation.  

The veteran again appealed to the Court, and the parties 
completed briefing of the case to the Court in June 2000.  In 
an order dated in April 2001, the Court vacated the Board's 
December 1998 decision and remanded the matter for 
readjudication by the Board in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The case 
was returned to the Board in August 2001.  

In a letter dated in September 2001, the Board informed the 
veteran's attorney that he could submit additional argument 
and evidence in support of the appeal.  The veteran's 
attorney did not respond to that letter.  

In several statements the veteran has indicated that he is 
attempting to reopen a claim of entitlement to service 
connection for residuals of surgical removal of his left 
testicle.  That matter is not currently in appellate status, 
and the Board refers the issue to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and VA 
has fulfilled its duty to inform and the duty to assist the 
veteran.  

2.  The veteran's dates of service were from May 1975 to 
November 1976.  

3.  By rating decision of April 1977, the RO denied service 
connection for anxiety state with depression.  The veteran 
did not appeal that decision by filing a timely and valid 
notice of disagreement and substantive appeal, and that 
decision became final.  

4.  A VA psychiatric examination was conducted on July 28, 
1988, at which time a diagnosis of chronic, paranoid 
schizophrenia in remission, with a history of repeated 
suicidal gestures and serious self-inflicted wounds, was 
made.

5.  On July 26, 1989, less than one year following the VA 
examination conducted on July 28, 1988, the veteran filed a 
formal claim for entitlement to service connection for 
schizophrenia.  

6.  In February 1991, the Board granted service connection 
for schizophrenia.  In March 1991, the RO assigned an 
effective date of July 26, 1989, reflecting the date of 
receipt of the veteran's formal claim to reopen that issue.  

7.  On July 26, 1993, VA received copies of medical records 
dated in 1985 documenting a self-inflicted right eye injury 
secondary to hallucinations caused by chronic paranoid 
schizophrenia.  

8.  In August 1994, the RO granted service connection for 
enucleation of the right eye, secondary to service-connected 
paranoid schizophrenia, effective from July 26, 1993, the 
date of receipt of medical records documenting the occurrence 
of that disability.  

CONCLUSIONS OF LAW

1.  An effective date of July 28, 1988 for the award of 
service connection for schizophrenia is warranted.  38 
U.S.C.A. §§ 5101, 5110, 7105(b)(2) (West 1991); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.400 (2001).

2.  An effective date earlier than July 26, 1993 for the 
award of service connection for residuals of enucleation of 
the right eye is not warranted.  38 U.S.C.A. §§ 5101, 5110, 
7105(b)(2) (West 1991); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

The procedural history of this case has been set forth in the 
Introduction.  As described therein, in its December 1998 
decision, the Board granted an earlier effective date, July 
28, 1988 for the establishment of service connection for 
schizophrenia.  This represented a partial grant of the 
benefit sought on appeal, since the previously assigned 
effective date was July 26, 1989.

In its April 2001 order, the Court vacated the Board's 
December 1998 decision and remanded the case to the Board.  
The Court made no determination as to whether the July 28, 
1988 effective date for entitlement to service connection 
granted by the Board should be preserved.  The Board can only 
conclude that its December 1998 decision was vacated in its 
entirety, including the grant of an earlier effective date.  
Therefore, now, as in its December 1998 decision, has framed 
the issues on appeal as they appear on the title page of this 
decision.  

The Court, in its April 2001 order, remanded the case to the 
Board to provide the Board with an opportunity to revisit the 
veteran's claims in light of the VCAA.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [when the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].    

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board notes in passing that the Court's April 27, 2001 
order noted no specific defects in the Board's December 27, 
1998. The only basis for remand stated was consideration 
regarding the application of the VCAA.

The Court's order provided that the veteran could submit 
additional evidence and argument.  As noted in the 
Introduction, in a letter dated September 27, 2001 the Board 
wrote to the veteran's attorney, inviting the submission of 
additional evidence and argument.  No response was received.  
As discussed below in the analysis, the Board has reviewed 
the pleadings made before the court, in particular arguments 
made on behalf of the veteran.

In the interest of clarity, the Board will initially discuss 
the applicability of the VCAA, as required by the Court's 
April 2001 order and Holliday. The Board will then 
recapitulate relevant factual background.  The pertinent law 
and regulations will then be set forth.  Finally, the Board 
will analyze the veteran's claims and render a decision.


The VCAA

In section 4 of the VCAA, Congress amended section 5107 of 
Title 38, United States Code, by deleting the concept of a 
"well-grounded claim" previously contained in that section, 
while retaining the claimant's responsibility to present and 
support a claim for benefits.  In addition, in section 3(a) 
of the VCAA, Congress amended sections 5102 and 5103 of Title 
38, United States Code, and added section 5103A, establishing 
new duties for VA in the claims development and adjudication 
process.  VA now has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  VA also has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The Board must make a determination as to the applicability 
of the various provision of the VCAA to a particular claim.  
See the Court's April 27, 2001, Order; see also Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment).  

It was section 4 of the VCAA that eliminated the previous 
requirement in 38 U.S.C.A. § 5107 (West 1991) that a 
veteran's be well-grounded as a threshold mater.  Section 7 
of the VCAA gives retroactive effect to the elimination of 
the well-grounded claim requirement by making the statutory 
change in section 4 applicable to any claim that was not 
final as of the date of enactment of the VCAA.  As the 
veteran's claims were filed before the date of enactment of 
VCAA, the revised version of 38 U.S.C.A. § 5107 may be 
applied to the veteran's claims.  Since the revised version 
of 38 U.S.C.A. § 5107 eliminates the "gatekeeping" function 
in the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that 
38 U.S.C.A. § 5107 as currently in effect is more favorable 
to the veteran, and the Board will adjudicate the claims 
without regard to whether they are well-grounded.  See 
Karnas, 1 Vet. App. at 312-13.  

In a November 2000 memorandum, the VA General Counsel 
discussed the effective date provisions of the VCAA and 
concluded that the provisions of Title 38 created or amended 
by the VCCA other than section 5107, to include the duty to 
assist provisions of 38 U.S.C. § 5103A, also apply to claims 
pending on the date of the enactment of the VCAA.  In August 
2001, VA's Veterans Benefits Administration issued 
regulations to implement the VCAA .  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
became effective November 9, 2000, except for the amendment 
of 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In its discussion of the scope and applicability of 
the regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  VA went on to state that it would apply 
the new regulations to any claim pending but not decided by 
VA as of November 9, 2000.  

In April 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  In Dyment, the Federal 
Circuit held that only section 4 of the VCAA, which 
eliminated the well-grounded claim requirement, is to be 
considered retroactive to claims pending at the time of the 
VCAA's enactment.  The Federal Circuit concluded that the 
notice and duty to assist provisions of the VCAA were not 
intended to be given retroactive effect and are applicable 
only to claims still under consideration by VA at the time of 
the VCAA's enactment and to claims filed after the VCAA's 
enactment.  More recently, in May 2002, in a case where a 
proceeding was complete before VA, but which was on appeal at 
the time the VCAA was enacted, the Federal Circuit held that 
the case should not be remanded to the Court of Appeals for 
Veterans Claims (or, in turn, to the Board) for further 
proceedings under the notice and duty to assist provisions of 
the VCAA.  Bernklau v. Principi, No. 00-7122, 2002 U.S. App. 
LEXIS 9516 (Fed. Cir. May 20, 2002).  The Federal Circuit 
concluded that the notice and duty to assist provisions of 
the VCAA do not apply retroactively to require that 
proceedings that were complete before the Department of 
Veterans Affairs and were on appeal to the Court of Appeals 
for Veterans Claims or the United States Court of Appeals for 
the Federal Circuit be remanded for readjudication under the 
new statute.  Id.  

(i.)  Standard of review

As discussed above, the concept of a (not) well-grounded 
claim, which had been relied upon previously by the Board in 
evaluating the issues on appeal, has been eliminated.  The 
current standard of review for all claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001) as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in its discussion of the 
merits of the veteran's claims below.  

(ii.)  Notice and duty to assist

It is the judgment of the Board that VA has fulfilled its 
duty to assist the veteran in the development of his claim 
and has notified him of evidence necessary to substantiate 
his claim.  Review of the record shows that in February 1995 
the RO provided the veteran with a statement of the case 
(SOC) concerning entitlement to an effective date earlier 
that July 26, 1993, for service connection for enucleation of 
the right eye and that in August 1995 the RO provided the 
veteran with an SOC regarding his claim for an earlier 
effective date for service connection for schizophrenia.  The 
RO also addressed both issues in a supplemental statement of 
the case (SSOC), which it forwarded to the veteran in 
December 1995.  In those documents, and in the August 1994 
and February 1995 rating decisions from which the appeals 
arose, the RO outlined the evidence it considered and 
informed the veteran of the regulations it considered in its 
adjudication of his claims.  

Although the Court vacated and remanded the Board's March 
1997 and December 1998 decisions and their legal efficacy, 
both of the Board's prior discussions remain a matter of 
record and were provided to the veteran.  Examination of the 
now-vacated Board decisions reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
the legal provisions in the context of the evidence then of 
record.  The discussions in the rating decisions, the SOCs, 
the SSOC, and the Board's decisions provided the veteran with 
extensive advisement of the information and evidence needed 
to substantiate his claims.  These documents demonstrate 
compliance with VA's notification requirements to the extent 
required by law.  

The Board additionally notes that, as evidenced by pleadings 
filed on behalf of the veteran with the Court by his 
attorney, in particular an appellant's brief dated October 
28, 1999, the veteran through counsel appears to be fully 
informed concerning the law, regulations and evidence 
pertaining to his claims. 

The veteran has two separate claims of entitlement to earlier 
effective dates, one for the award of service connection for 
schizophrenia and the other for the award of service 
connection for residuals of enucleation of the right eye.  
The Board is satisfied that all relevant facts have been 
properly developed pursuant to the VA's statutory duty to 
assist the veteran in the development of his claims.  Neither 
the veteran or his attorney has suggested there is any 
outstanding evidence that could be pertinent to either claim.  
The veteran's attorney did not respond to the Board's 
September 2001 letter in which it advised him that he could 
submit additional argument and evidence in support of the 
appeal.  

Factual Background

The veteran was discharged from service in November 1976.  On 
his Veteran's Application for Compensation or Pension, VA 
Form 21-526, received at the RO in December 1976, the veteran 
described the nature of sickness, disease or injury for which 
the claim was made and date each began as operation on left 
undescended testicle, possible adhesion or adhesions caused 
by operation, other difficulties after operation in June 1976 
and possible disease involving lungs after entering Navy in 
1975.  At a VA examination conducted in March 1977, the 
veteran gave a history of feelings of anxiety, insomnia and 
depression in service and reported that since service he had 
lost time from work due to "anxiety and nerves."  The 
examiner gave a diagnosis of "anxiety state with depression" 
and recommended a neuropsychiatric examination.  
Additionally, the veteran submitted copies of outpatient 
treatment records dated in January and February 1977 showing 
that Valium(r) was prescribed for anxiety and that he was being 
treated for anxiety and personality problems.  

By rating decision of April 1977, the RO denied entitlement 
to service connection for anxiety state with depression.  
Service connection was also denied for postoperative 
residuals of left testicle removal and history of sub-acute 
bronchitis.  The veteran was then notified that service 
connection had been denied for surgical removal of left 
undescended testicle, bronchitis and nervous condition.   In 
October 1977, the veteran submitted a handwritten note 
indicating he would like to appeal the adverse decision 
regarding residuals of the left testicle operation.  The 
words "nervous condition" were written in this 
correspondence, but were crossed out.  In October 1977, the 
RO issued a statement of the case in which it addressed only 
the issue of entitlement to service connection for 
postoperative surgical removal of the left testicle.  The 
veteran did not file a substantive appeal as to that issue or 
otherwise respond to the October 1977 statement of the case.

In April 1981 the veteran filed claims of entitlement to 
service connection for apathy, mental health problems, 
marijuana use and surgery (undescended testicle) and a claim 
for pension benefits.  In both April and August 1981, the RO 
informed the veteran by letter that because the previous 
denial of entitlement to service connection for a nervous 
condition was final, new and material evidence was required 
to reopen that claim.  He was advised that additional 
evidence pertaining to the claim should be submitted.  

Private medical records dated from 1979 to 1981 were 
submitted and showed that the veteran was treated for a 
psychiatric condition and that a diagnosis of paranoid type 
schizophrenia was made during evaluation conducted in 1981.  

In a January 1983 rating decision, the RO granted the pension 
claim.  It also noted that the April 1977 rating decision had 
denied service connection for anxiety state with depression.  
In the January 1983 rating decision, the RO stated that the 
previous disallowance was continued because no evidence had 
been submitted to show a relationship between the veteran's 
present schizophrenia, paranoid condition, and his service.  
In a letter dated in late January 1983, the RO notified the 
veteran that his claim for VA pension had been approved and 
requested that he provide information concerning any non-VA 
income.  In the letter, the RO also stated that service 
connection was not established for psychosis.  The letter 
included notice to the veteran of his appellate rights, but 
the veteran did not appeal the denial of service connection 
for psychiatric disability.  

A VA Form 119, Report of Contact, dated in February 1983, 
shows that the veteran telephoned VA to report that he had 
recently started receiving Social Security benefits.  The 
Veterans Benefits Counselor who received the call noted that 
the veteran was a little vague and could not tell him 
amounts, dates, etc.  The Veterans Benefits Counselor stated 
that the veteran could possibly not be able to handle his own 
affairs and noted that the veteran mentioned he talked to 
"Monte" about getting a guardian.  

In March 1983, the RO received copies of letters dated in 
January 1983 from the Social Security Administration that 
were addressed to A & F Services Division [Adult and Family 
Services Division] "For" the veteran at a post office box 
address in Salem, Oregon.  On a VA Form 21-4138, Statement in 
Support of Claim, dated in April 1983 and signed by the 
veteran, but drafted in handwriting that does not appear to 
be his, the veteran referred to his temporary conservator at 
Adult and Family Services.  The statement reported that the 
veteran had received "lump sum" checks from SSI and VA.  On 
another VA Form 21-4138, dated in April 1983, the veteran 
requested waiver of recovery of an overpayment of educational 
benefits and stated that he was hospitalized in November 1982 
because he jumped headfirst out of a window after having been 
taken off Haldol.  He said the effect of going off Haldol 
left him "wacky" for a few weeks.  

A VA medical certificate shows that in late April 1983 the 
veteran reported that he was anxious and bit his finger 
nails.  He said that he was currently on medication for 
schizophrenia and wanted to continue.  He reported that he 
had been living in a group home until 4 week earlier when he 
moved to his father's home.  The veteran reported that he had 
had telepathic experiences and psychic visitations, but not 
currently.  The examiner stated that the veteran was oriented 
in three spheres, had some insight and fair judgment.  The 
diagnosis was schizophrenia, paranoid type; the veteran was 
admitted to outpatient psychiatric care to obviate the need 
for hospitalization.  

In late April 1983, on a typewritten VA 21-4138, the veteran 
requested waiver of a pension overpayment stating that due to 
his mental condition he had not realized he was supposed to 
report the receipt of Social Security.  

In a decision dated in May 1983, a VA Committee on Waivers 
and Compromises approved the veteran's request for waiver of 
recovery of overpayment of pension benefits.  The Committee 
found no material fault on the part of the veteran.  The 
Committee stated that although the veteran should have 
reported the receipt of Social Security benefits when the 
notice came in January 1983, it noticed that the Social 
Security notices had been mailed to Adult and Family Services 
and hypothesized that the letter may not have been 
immediately forwarded to the veteran.  The Committee also 
noted that the veteran reported that he had been hospitalized 
after being taken off strong medication and diving head-first 
out of a window, which the Committee observed may have 
impaired the veteran's ability to report.  

At a June 1983 VA mental health clinic outpatient 
appointment, the examiner noted that the veteran was 
apparently somewhat nomadic, sometimes sleeping in cars or 
wherever he could find a place.  His medication was changed.  
The veteran did not return for an appointment scheduled for 
August 1983.  

At a VA medical examination in January 1984, the veteran 
reported that his most recent psychiatric hospitalization had 
been a year earlier.  At a VA psychiatric examination in 
January 1984, the veteran reported that he was taking 
Mellaril.  He said that for the past three months he had been 
residing in his own apartment and before that he lived in a 
parental home.  On mental status examination, the examiner 
noted the veteran's inability to recognize the fact of or 
nature of his illness.  The examiner stated that the 
veteran's judgment was severely impaired, but said that the 
veteran was fully oriented in three spheres and demonstrated 
an intact recent and remote memory.  He diagnosed the veteran 
as having schizophrenia, chronic paranoid type.  The 
physician specifically stated that the veteran was competent 
to handle benefit funds.  

In September 1985, the RO received a VA hospitalization 
report reflecting that the veteran was hospitalized from July 
1985 to August 1985.  Physical examination indicated that the 
veteran had damaged his right eye due to a self-inflicted 
wound in May 1985.  It was noted that the veteran described 
that he had active auditory hallucinations when he tried to 
gouge out his eye.  A diagnosis of paranoid schizophrenia 
with repeated suicidal gestures was made.  Private medical 
records dated in 1984 and 1985 were also submitted for the 
record in September 1985.  Included in those medical records 
was were hospitalization reports from a state hospital.  They 
show that the veteran was hospitalized from May to June 1985, 
with admission on an emergency basis in May 1985 after he had 
attempted to gouge out his right eye while he was being held 
in the county jail.  The veteran stated it was a feeling as 
though someone else was actually moving his arm when he did 
this.  Diagnoses of schizophrenia, paranoid chronic with 
acute exacerbation, and enucleation of the right eye were 
made.  He was readmitted in early July 1985 as a court-
committed patient  after having taken 100 Trilafon tablets.  
In late July 1985, the veteran was transferred to the VA 
hospital.  

In a September 1987 rating decision the RO determined that 
the veteran was entitled to extension of the delimiting date 
for VA educational benefits.  The RO found that the veteran 
had been diagnosed as having chronic paranoid schizophrenia 
and had been severely disabled such that any employment from 
1978 to September 1987 would have been marginal.  The RO 
found that the evidence demonstrated that it was medically 
infeasible for the veteran to initiate a program of education 
from October 1978 to May 1987.  

A VA psychiatric examination was conducted in July 1988 for 
use in determining the veteran's entitlement to continuing 
pension benefits.  At the examination, the veteran reported 
that when he was in jail in 1985 he tried to enucleate his 
right eye because of voices he heard.  After examination, the 
physician diagnosed the veteran as having chronic paranoid 
schizophrenia in remission, with a history of repeated 
suicidal gestures and serious self-inflicted wound.  The 
examiner stated that the veteran's problems started during 
service when he was assigned to a ship working as a radar 
operator for about 10 months.  

The veteran submitted a claim of entitlement to service 
connection for schizophrenia in July 1989.  In April 1990, 
the RO received a letter from the veteran's wife concerning 
his application for service-connected disability benefits, 
and she stated that the veteran had lost his eye due to 
emotional trauma.  In a rating decision dated in mid-May 
1990, the RO found there was no new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  Also in May 1990, the RO 
received a letter that the veteran's wife wrote to the 
President on behalf of the veteran regarding his psychiatric 
condition.  In that correspondence, she stated that the 
veteran had tried to hurt himself following service, and 
indicated that he was blind in the right eye.  The veteran's 
wife asserted that the veteran deserved that his pension be 
service connected.  

In May 1990, the veteran underwent a VA psychiatric 
examination at which he talked about auditory hallucinations 
and said that in the past there had been two voices, one male 
and one female.  He said it was the male voice that told him 
to hurt himself and was dominant when he tried to gouge his 
eye out.  After examination, the diagnosis was schizophrenia, 
paranoid type.  

In late May 1990, the RO notified the veteran that it had 
determined that the evidence it had reviewed did not warrant 
any change in its prior determination concerning his 
psychiatric condition.  The RO stated that it reached this 
decision because it found no evidence of a neurosis or 
psychosis in his service medical records and no evidence of a 
psychosis within one year of his discharge from service.  

In a statement dated later in May 1990 and received at the RO 
in July 1990, the veteran stated that he wished to appeal the 
decision on his service-connected disability.  In an 
accompanying letter, the veteran said that he was mentally 
disturbed while he was on board his ship in the Navy.  He 
also said that because of a lot of factors he pulled out his 
right eye and he did not have a lot left.  He said this was 
due partly from his childhood, his stepfather, the Navy and 
his mental condition.  

The RO accepted the veteran's statement as a notice of 
disagreement, and the veteran perfected an appeal to the 
Board in a timely manner.  Service connection for 
schizophrenia based upon the submission of new and material 
evidence was granted by the Board in a February 1991 
decision.  In March 1991, the RO implemented the Board's 
decision and assigned an effective date of July 26, 1989, for 
service connection for schizophrenia. 

In May 1991 the RO issued correspondence to the veteran 
requesting additional evidence so that further action might 
be taken on the claim for benefits for a right eye condition.  
On July 26, 1993, private medical records were received which 
reflected that in May 1985, while the veteran was 
incarcerated in a county jail, he inflicted injury to his own 
right eye, causing an enucleation and blindness in the eye.  
The private medical records reflected that after the May 1985 
incident occurred in the county jail, the veteran was taken 
to a local emergency room for initial remedial treatment.  
The following day he was taken from the emergency room to the 
state hospital and committed for a month.  The medical 
records reflected that the eye injury was attributable to the 
veteran's psychiatric condition.  

In an August 1994 rating action, the RO granted entitlement 
to service connection for enucleation of the right eye and 
assigned a 40 percent evaluation, effective from July 26, 
1993, the date of its most recent receipt of medical reports 
showing that the veteran suffered a self-inflicted injury of 
the right eye in May 1985, secondary to his schizophrenia.

In December 1994, the veteran submitted a statement that was 
accepted as a claim for entitlement to an earlier effective 
date for the grant of service connection for schizophrenia 
and as a notice of disagreement as to the effective date 
assigned for entitlement to service connection for 
enucleation of the right eye.  In February 1995, the RO 
denied the claim of entitlement to an earlier effective for 
the grant of service connection for schizophrenia.  The 
claims initially came before the Board in March 1997, at 
which time the Board denied entitlement to an earlier 
effective date for the award of service connection for 
schizophrenia and also denied entitlement to an earlier 
effective date for the award of service connection for 
residuals of enucleation of the right eye.  The veteran 
appealed that decision to the Court.  

In August 1998, the parties agreed to a joint motion for 
remand pertaining to the issues of entitlement to an 
effective date earlier than July 26, 1989, for the award of 
service connection for schizophrenia and for entitlement to 
an effective date earlier than July 26, 1993 for the award of 
service connection for residuals of enucleation of the right 
eye.  

It was specifically noted in the joint motion that the matter 
of whether the July 1988 VA examination report should be 
considered an informal claim to reopen the issue of 
entitlement to service connection for schizophrenia under the 
provisions of 38 C.F.R. § 3.157 should be addressed by the 
Board.  It was also directed that the provisions of 38 C.F.R. 
§ 19.26 be discussed by the Board with respect to the 
correspondence from the veteran which was received by the RO 
in October 1977, following the denial of entitlement to 
service connection for anxiety state with depression by the 
RO in April 1977.  

With respect to the issue of entitlement to an earlier 
effective date for residuals of enucleation of the right eye, 
it was specified in the joint motion that the matter of 
whether the May 1990 correspondence from the veteran's spouse 
should have been considered an informal claim under the 
provisions of 38 C.F.R. § 3.155(a) should be addressed by the 
Board.

In October 1998, the veteran's representative presented 
arguments pertaining to the claims on appeal.  With respect 
to the issue of entitlement to an effective date earlier than 
July 26, 1989, for the award of service connection for 
schizophrenia, he argued that (1) the Board failed to address 
whether a VA examination report dated on July 28, 1988, 
constituted an informal claim; (2) that with respect to 
correspondence from the veteran dated in October 1977, the 
Board failed to address the applicability of 38 C.F.R. 
§ 19.26, pertaining to action to be taken by the agency of 
original jurisdiction on receipt of a notice of disagreement; 
and (3) that the Board failed to address the application of 
38 C.F.R. § 3.109, governing time limits, with respect to 
correspondence from the veteran dated in October 1977.  With 
respect to the issue of entitlement to an effective date 
earlier than July 26, 1993, for the award of service 
connection for residuals of enucleation of the right eye, he 
argued that (1) the Board failed to address the applicability 
of 38 C.F.R. § 3.155, governing informal claims, particularly 
with regard to correspondence submitted by the veteran's 
spouse in May 1990; and (2) that the Board failed to address 
the applicability of 38 C.F.R. § 3.304(c), pertaining to the 
development of evidence in service connection claims.  

The veteran's representative also presented arguments in his 
opening brief to the Court in October 1999 and in his June 
2000 reply brief.  With respect to the claim of entitlement 
to an earlier effective date for service connection for 
schizophrenia, the veteran's representative argues that the 
veteran filed a valid notice of disagreement with the April 
1977 rating decision.  He asserts that under 38 C.F.R. 
§ 19.113 there was no requirement that disagreement be with a 
particular issue, but merely with the adjudicative 
determination.  He argues that the first sentence of the 
veteran's October 1977 letter was a general notice of 
disagreement and that the additional sentences included other 
issues not addressed in the RO's denial letter.  The 
representative also argues that the RO letter of April 1977 
only notified the veteran of the denial of service connection 
for "nervous condition,"  and that the veteran was never 
notified of a denial of service connection for anxiety state 
with depression.  He maintains that the veteran was never 
required to submit a notice of disagreement until a 
determination was made, which the representative says the 
veteran did.  

With respect to the issue of entitlement to an earlier 
effective date for service connection of enucleation of the 
right eye, the veteran's representative argues that 
statements from the veteran and his wife received by VA in 
1990 constituted an informal claim under 38 C.F.R. § 3.155, 
which was recognized by the RO.  He argues that the 38 C.F.R. 
§ 3.158 requirement that the veteran submit evidence within 
one year of the May 1991 letter from the RO does not apply in 
this case because this was not an original claim as defined 
by 38 C.F.R. § 3.160, but was an informal claim under 
38 C.F.R. § 3.155.  He argues that the RO's failure to 
provide the veteran an application as required by 38 C.F.R. 
§ 3.155 tolled the veteran's claim.  The veteran's 
representative also argues that pursuant to 38 C.F.R. 
§ 3.304(c) there was sufficient evidence of record in 1991 to 
make a determination regarding service connection.  



Relevant Law and Regulations

The effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later. 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an 
award based on the receipt of new and material evidence in a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 
3.400(q)(1)(ii).

Under 38 C.F.R. § 3.1(p), claim application is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit."  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  

Under the provisions of 38 C.F.R. § 3.157, a VA examination 
report may be accepted as the date of receipt of the claim, 
provided that the report relates to an examination for a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of the examination.  

When a notice of disagreement is timely filed, the agency of 
original jurisdiction must reexamine the claim and determine 
if additional review or development is warranted.  When a 
notice of disagreement is received following a multiple-issue 
determination and it is not clear which issue, or issues, the 
claimant desires to appeal, clarification sufficient to 
identify the issue, or issues, being appealed should be 
requested from the claimant or his or her representative.  If 
no preliminary action is required, or when it is completed, 
the agency of original jurisdiction must prepare a statement 
of the case pursuant to 38 C.F.R. § 19.29 (2001), unless the 
matter is resolved by granting the benefits sought on appeal 
or the notice of disagreement is withdrawn by the appellant 
or his or her representative.  38 C.F.R. § 19.26 (2001).  If, 
within the agency of original jurisdiction, there is a 
question as to the adequacy of a notice of disagreement, the 
procedures for an administrative appeal must be followed.  
38 C.F.R. § 19.27 (2001).  

The development of evidence in connection with claims for 
service connection will be accomplished when deemed necessary 
but it should not be undertaken when evidence present is 
sufficient for this determination.  38 C.F.R. § 3.304(c) 
(2001). 

Analysis

Entitlement to an effective date earlier than July 26, 1989 
for the award of service connection for schizophrenia.

The veteran seeks an effective date earlier than the 
currently assigned date of July 26, 1989 for the grant of 
service connection for schizophrenia.  That effective date is 
based on a formal claim of entitlement to schizophrenia filed 
that day.  In substance, the veteran through counsel has 
argued before the Court that he filed a claim of entitlement 
to service connection for a mental disorder in December 1976, 
which was denied by a VA Regional Office in April 1977, and 
that he filed an adequate notice of disagreement (NOD) as to 
that issue on October 12, 1977.  [The Board observes in 
passing that for reasons not explained, the veteran's 
attorney, in his brief to the Court, stated that the 
veteran's initial claim was filed in December "1977" (brief, 
page 1) and that the purported NOD was filed on "November" 
12, 1977 (brief, page 11).  Those dates are erroneous.]    


(a) finality of April 1977 and January 1983 rating decisions

At the outset, the Board points out that in its February 1991 
decision that granted service connection for schizophrenia, 
the Board, in reaching that decision, concluded that the 
April 1977 and January 1983 rating decisions were unappealed 
and were final.  The veteran did not appeal the February 1991 
Board decision to the Court and has not alleged there was 
clear and unmistakable error in any aspect of that decision.  
However, the Board does not believe that the "law of the 
case" doctrine may be applied in this situation.  Cf.  
38 C.F.R. § 20.1303 (2001).  The Board must therefore again 
discuss the finality of the April 1977 and January 1983 
rating decisions to comply with the Court's remand orders of  
August 1998 and April 2001.  

The joint motion for remand granted by the Court in its 
August 1998 order raised two primary points with respect to 
this claim.  First, it was noted that following the April 
1977 rating action, which denied service connection for 
anxiety state with depression, the veteran submitted 
correspondence dated in October 1977.  The joint motion 
instructed the Board to consider whether this correspondence 
constituted a notice of disagreement.  In this regard, it was 
requested in the joint motion for remand that the 
applicability of the provisions of 38 C.F.R. § 19.26 be 
discussed.  The Board was also instructed to address the 
matter of whether an informal claim was filed prior to July 
26, 1989; specifically, whether a VA examination report dated 
in July 1988 constituted an informal claim and whether an 
earlier effective date may be granted upon that basis.  

In October 1998, the veteran's attorney presented arguments 
pertaining to the claims on appeal.  With respect to the 
issue of entitlement to an effective date earlier than July 
26, 1989 for the award of service connection for 
schizophrenia, the attorney argued that: (1) the Board failed 
to address whether a VA examination report dated July 28, 
1988 constituted an informal claim; (2) the Board failed to 
address the applicability of 38 C.F.R. § 19.26, pertaining to 
action taken by the agency of original jurisdiction with 
respect to correspondence from the veteran received by the RO 
in October 1977; and (3) the Board failed to address the 
application of 38 C.F.R. § 3.109, governing time limits, with 
respect to correspondence from the veteran dated in October 
1977.

In his briefs to the Court in October 1999 and June 2000, the 
veteran's attorney argued that the first sentence of the 
veteran's October 1977 letter was an adequate notice of 
disagreement to the April 1977 rating decision and 
encompassed the denial of entitlement to service connection 
for anxiety state with depression and was not limited by the 
second part of the letter.  He argued that under the 
definition of notice of disagreement found in 38 C.F.R. 
§ 19.113 (1977), there was no requirement that disagreement 
be with a particular issue, merely that it be disagreement 
with the adjudicative determination.  Alternatively, the 
veteran's attorney has argued that the undated notice letter 
from the RO stated that service connection had been denied 
for nervous condition but did not serve to notify the veteran 
of the denial of service connection for anxiety state with 
depression, the disability for which service connection was 
denied in the April 1977 rating action.  

The attorney has also in effect argued that the veteran's 
mental condition prevented him from filing a timely notices 
of disagreement with the RO's denial of reopening of the 
claim in 1983.  

Review of the record reflects that in its April 1977 rating 
action, the RO denied service connection for anxiety state 
with depression, status post surgical removal of the left 
testicle, and bronchitis.  The file includes a copy of a 
letter to the veteran in which the RO notified him that 
service connection was denied for surgical removal of left 
undescended testicle, bronchitis and nervous condition.  A 
Notice of Procedural and Appellate Rights accompanied the 
letter.  (A stamp on the rating decision indicates that the 
notice letter was issued in May 1977.)  In October 1977, the 
veteran submitted correspondence signed by him, in which he 
stated the following:

My disablity [sic] claim was rejected, 
And I would like to make an appeal of 
this decison [sic].  (1.) problems after 
I was given surgery in the service.  (2) 
Nervous condition (3) poss Including 
craps [sic] in groin area and lower.

The RO accepted the October 1977 correspondence as a notice 
of disagreement with respect to the issue of entitlement to 
service connection for status post surgical removal of the 
left testicle, but not for any other issue.  The RO did not 
construe the October 1977 correspondence as a notice of 
disagreement as to the denial of service connection for 
anxiety state with depression.

It is argued by the veteran's attorney that the October 1977 
correspondence from the veteran should have been accepted as 
a notice of disagreement as to the denial of the claim of 
anxiety state with depression in the April 1977 rating 
action.  The joint motion for remand requires that the Board 
discuss the applicability of 38 C.F.R. § 19.26 with regard to 
the October 1977 correspondence from the veteran.

Under the provisions of 38 C.F.R. § 19.26 (2001), when a 
notice of disagreement is timely filed, the agency of 
original jurisdiction must reexamine the claim and determine 
if additional review or development is warranted.  When a 
notice of disagreement is received following a multiple-issue 
determination and it is not clear which issue, or issues, the 
claimant desires to appeal, clarification sufficient to 
identify the issue, or issues, being appealed should be 
requested from the claimant or his or her representative.  If 
no preliminary action is required, or when it is completed, 
the agency of original jurisdiction must prepare a statement 
of the case pursuant to § 19.29 (2001), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  38 C.F.R. § 19.26 (2001).

The Board points out that the provisions of 38 C.F.R. § 19.26 
were not in effect in 1977.  Under 38 C.F.R. § 19.113 (1977), 
a notice of disagreement was defined as a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of the agency of original 
jurisdiction.  According to the regulation, such notice 
should be in terms which can reasonably be construed as 
evidencing a desire for review of that determination.  Such 
notice need not be couched in specific language.  Specific 
allegations of error of fact or law were not required.  The 
provisions of 38 C.F.R. § 19.113 (1977) thus required that a 
notice of disagreement be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  

It is clear that the words "nervous condition" were lined out 
in the October 1977 communication from the RO to the veteran.  
It is not alleged, nor does the evidence reflect, that the 
action of lining out  "(2) Nervous condition" was taken by 
anyone but the veteran himself.  The veteran and his attorney 
have, however, in essence argued that the meaning of the 
lining out  "(2) Nervous condition" was ambiguous and that 
the RO should have contacted the veteran to determine what he 
meant.  

The Board observes that that crossing out material in a 
letter or other communication is commonly, if not 
universally, considered to mean that the writer does not 
intend such words to be part of the communication.  This was 
common practice in 1977 as well as today.  The Board further 
observes that "(2) Nervous condition" was clearly and 
purposefully lined through, reflecting that the veteran 
specifically did not desire this to be considered by the 
recipient of the letter, the RO.  Nothing in the letter 
suggests otherwise.  The veteran and his attorney have not 
cogently explained why his lining out "(2) Nervous 
condition" was ambiguous and required the RO to contact the 
veteran for explanation.  What was left was reasonably clear:  
"My disablity [sic] claim was rejected, And I would like to 
make an appeal of this decison [sic].  (1.) problems after I 
was given surgery in the service.  Including craps [sic] in 
groin area and lower."  The RO interpreted this as a notice 
of disagreement with respect to the April 1977 decision 
denying service connection for post-operative residuals of 
left testicle removal.  The Board's conclusion, for the 
reasons expressed above, is that the lining out of 
"(2) Nervous condition" by the veteran did not create 
ambiguity or require further explanation but rather evidenced 
an intent not to pursue that issue.    

Moreover, with respect to the denial of entitlement to 
service connection for anxiety state with depression, the 
October 1977 letter does not comport with the regulatory 
requirement, 38 C.F.R. § 19.113 (1977), that a notice of 
disagreement be in terms that can be reasonably construed as 
evidencing a desire for review of an adjudicative 
determination.  Ignoring the lined out material, there is 
nothing in the letter which indicates disagreement with the 
RO's April 1977 denial of service connection for anxiety 
state with depression.  Therefore, the October 1977 
correspondence is not determined to be a notice of 
disagreement as to the issue of the denial of service 
connection for anxiety state with depression.  

The Board again notes that the provisions of 38 C.F.R. 
§ 19.26 are inapplicable to the claim, inasmuch as they were 
not in effect in 1977 or for several years thereafter.  Even 
if 38 C.F.R. § 19.26 were applicable to this claim, and as 
discussed above the Board believes that it is not, it would 
be inapplicable because (1) a notice of disagreement that 
comported with the regulation, 38 C.F.R. § 19.113 (1977), was 
not filed with respect to the denial of the claim of 
entitlement to service connection for a psychiatric 
disability and (2) it was clear which issue was being 
appealed, namely the issue of entitlement to service 
connection for postoperative residuals of left testicle 
removal.  

The veteran's attorney argues that the first sentence of the 
October 1977 document from the veteran was a general notice 
of disagreement with the entire RO decision that denied 
service connection for residuals of left testicular surgery, 
anxiety state with depression and bronchitis.  He asserts 
that the remainder of the veteran's October 1977 statement 
did not limit the scope of the veteran's disagreement, but 
dealt with issues not included in the RO letter to the 
veteran, namely problems after in-service surgery, including 
cramps in the groin area and lower.  The Board finds, as 
discussed above, that in his words following the initial 
sentence in the October 1977 document, the veteran specified 
that he was appealing the rejection of the claim regarding 
problems following his in-service surgery, including in the 
groin area and lower.  Although the notice letter described 
the disability as surgical removal of left undescended 
testicle, in the rating decision the RO denied service 
connection for status post-operative surgical removal of left 
undescended testicle.  No surgery other than the removal of 
the left testicle was mentioned in the veteran's service 
medical records, in his VA Form 526, Veteran's Application 
for Compensation or Pension, in the March 1977 VA examination 
report or in the April 1977 rating decision.  Considering the 
actual words of the veteran's October 1977 statement and the 
context in which they were written, the Board finds that the 
October 1977 statement from the veteran indicated 
disagreement with the adjudicative determination concerning 
residuals of the left testicular surgery and thus does not 
constitute a notice of disagreement as to the denial of 
service connection for anxiety state with depression.  See 
Jarvis v. West, 12 Vet. App. 559 (1999).  

As detailed above, it is the judgment of the Board that 
lining out of the phrase nervous condition evidenced the 
veteran's intent not to appeal the denial of service 
connection for that disability.  In response to the veteran's 
October 1977 letter, the RO issued its statement of the case 
regarding the denial of the claim for service connection for 
postoperative surgical removal of left undescended testicle 
and noted the veteran's contentions that he had problems 
after the surgery including cramps in the groin and lower 
area.  Although he had the opportunity to do so, the veteran 
did not at that time question the absence of the issue of 
service connection for nervous condition from the statement 
of the case.  This further convinces the Board that the 
veteran did not intend to appeal the denial of entitlement to 
service connection for nervous condition.  

The veteran's attorney argues in the alternative that the 
veteran was never notified of a denial of service connection 
for anxiety state with depression, apparently maintaining 
that a "nervous condition" is not the same thing as 
"anxiety state with depression."  The Board notes that at 
his VA medical examination in March 1977, the veteran 
reported that he had lost time from work because of "anxiety 
and nerves."  It is the Board's judgment that the phrase 
"nervous condition" in the RO notice letter to the veteran 
reasonably encompassed "anxiety state with depression,"  
Indeed, the veteran himself described his disability in terms 
of "nerves.".  The Board finds that the phrase "nervous 
condition" was sufficient to advise him that service 
connection had been denied for psychiatric disability, 
including anxiety state with depression.  

The record also reflects that the veteran has argued that due 
to psychiatric impairment, he was unable to complete his 
appeal in 1977 or for a number of years thereafter.  Under 
38 C.F.R. § 19.112 (1977), an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  Under 38 C.F.R. § 19.118 (1977), a 
notice of disagreement shall be filed within one year from 
the date of mailing of notification of the initial review or 
determination; otherwise that determination will become 
final. 

The Board notes that although the regulations in effect in 
1977 did provide for an extension of time in which to file a 
substantive appeal under 38 C.F.R. § 19.118(c), there was no 
regulatory provision that existed in 1977 and specifically 
authorized such an extension with respect to the filing of a 
notice of disagreement.  Moreover, under the provisions of 
38 C.F.R. § 19.111 (1977), if the claimant is incompetent, a 
notice of disagreement and a substantive appeal may be filed 
by the legal guardian or other proper fiduciary; or in the 
absence of one of these, by the next of kin or next friend.  
Comparable provisions may be currently found at 38 U.S.C.A. 
§ 7105(b)(2) (West 1991)and 38 C.F.R. § 20.301 (2001).

In this case, as discussed in detail above, a timely notice 
of disagreement as to the issue of entitlement to service 
connection for a psychiatric disability was not filed by the 
veteran or anyone else.  Inasmuch as VA regulations 
specifically provided an alternative to a disabled veteran's 
filing an appeal himself, his mental impairment is not an 
excuse for failure to file a timely notice of disagreement 
following the denial of the claim in April 1977.

The veteran and his attorney have also argued that the 
veteran's psychiatric disability prevented him from filing a 
timely notice of disagreement with the January 1983 denial of 
service connection for that disability.  In this regard, the 
attorney has argued that the Board should address a September 
1987 rating decision in which the RO determined that the 
veteran was entitled to extension of the delimiting date for 
VA educational benefits.  In that rating decision, the RO 
found that the veteran had been diagnosed as having chronic 
paranoid schizophrenia and had been severely disabled such 
that any employment from 1978 to September 1987 would have 
been marginal.  The RO found that the evidence demonstrated 
that it was medically infeasible for the veteran to initiate 
a program of education from October 1978 to May 1987.  With 
respect to his reasons for not having filed a notice of 
disagreement with the January 1983 RO denial of entitlement 
to service connection for psychosis, the veteran has also 
stated that he was in and out of hospitals plus homeless much 
of the time, and it was not fair to expect him to keep making 
appeals over and over again.  

Review of the record confirms that the veteran's psychiatric 
disability was seriously disabling during the early 1980s, 
but it must be pointed out that there is no evidence that the 
veteran was hospitalized at any time from January 1983 to 
January 1984.  The January 1983 notice letter from the RO, in 
addition to informing him of the denial of service connection 
for psychiatric disability, advised the veteran that his 
pension rate was based his receipt of no income from Social 
Security.  The Board observes that two weeks later, in mid-
February 1983, the veteran was able to telephone VA to report 
that he had recently started receiving Social Security 
benefits.  Although the Veterans Benefits Counselor who 
received the call stated that the veteran could possibly not 
be able to handle his own affairs and said the veteran talked 
about getting a guardian, there is no indication that the 
veteran was determined to be incompetent for VA purposes.  In 
March 1983, he submitted copies of letters from the Social 
Security Administration concerning his benefits from that 
agency, and, albeit possibly with help from a temporary non-
VA conservator, did communicate with the RO on other matters.  

The evidence of record indicates that the veteran was 
hospitalized in late 1982, but there is no indication that 
the veteran was hospitalized at any time in 1983.  Rather, 
the medical evidence indicates that the veteran received VA 
treatment, including medication, for his chronic paranoid 
schizophrenia during that period.  As is claimed by the 
veteran, the contemporaneous evidence suggests that he may 
have been homeless for part of the year, but this was not the 
case from February through April 1983 and from October 
through December 1983 based on the veteran's accounts 
reported in VA medical records.  

The Board notes that in the waiver of recovery of overpayment 
of pension decision in May 1983, the RO Committee on Waivers 
and Compromises considered the veteran's medical condition in 
late 1982 and observed that there may have been a delay in 
the veteran's receipt of the January 1983 Social Security 
award letters.  These matters did not, however, affect the 
veteran's ability to file a notice of disagreement in 1983.  
As to the September 1987 rating decision in which the RO 
determined that it was medically infeasible for the veteran 
to initiate a program of education from October 1978 to May 
1987, the RO considered not whether the veteran was able, 
during 1983, to file a notice of disagreement, but rather 
whether during the period from 1978 to 1987 the veteran could 
initiate a program of education, which would have entailed 
formulating a plan, obtaining approval and enrollment and 
actual participation in a course of study or training.  See 
38 C.F.R. § 21.4136 (1987).  Based on the foregoing, it is 
the Board's judgment a that a finding that the veteran's 
psychiatric disability prevented him from initiating a 
program of education does not equate to a finding that the 
veteran's psychiatric disability prevented him from filing a 
notice of disagreement.  

The veteran's attorney has also argued that with respect to 
the failure of the veteran to complete an appeal following 
the April 1977 denial of his claim, the Board in the past 
failed to correctly consider the applicability of 38 C.F.R. 
§ 3.109.  He has implicitly made the same argument relative 
to the veteran's failure to complete an appeal following the 
January 1983 denial of service connection for psychiatric 
disability.  Under the provisions of 38 C.F.R. § 3.109(b) 
(2001), time limits within which claimants or beneficiaries 
are required to act to perfect a claim or challenge an 
adverse VA decision may be extended for good cause shown.  
Where an extension is requested after expiration of a time 
limit, the action required of the claimant or beneficiary 
must be taken concurrent with or prior to the filing of a 
request for extension of the time limit, and good cause must 
be shown as to why the required action could not have been 
taken during the original time period and could not have been 
taken sooner than it was.

The Board points out that the provisions of 38 C.F.R. 
§ 3.109(b) were not in effect before May 11, 1990.  See 55 
Fed. Reg. 13, 522 (Apr. 11, 1990).  Further, between April 
1977 and May 1990 there was in effect no regulation that 
included the provisions now in 38 C.F.R. § 3.109(b).  In 1977 
and 1983, as now, the time limit for filing a notice of 
disagreement was one year from the date of mailing of notice 
of the determination; otherwise the determination became 
final.  See 38 C.F.R. § 19.118(a) (1977); 38 C.F.R. 
§ 19.129(a) (1983).  Although the regulations in 1977 and 
1983 provided that an extension could be granted for filing a 
substantive appeal or for responding to a supplemental 
statement of the case, there was no provision for extension 
of the time limit for filing a notice of disagreement.  See 
38 C.F.R. § 19.118(c) (1977); 38 C.F.R. § 19.130 (1983).  

In any event, the veteran did not request an extension of 
time after the expiration of the time limit for the filing of 
a notice of disagreement with either the April 1977 or 
January 1983 rating decision.  Moreover, under 38 C.F.R. 
§ 3.109(b) as in effect since May 1990, where an extension is 
requested after expiration of a time limit, the action 
required of the veteran (in this case, the filing of a notice 
of disagreement as to the issue of entitlement to service 
connection for a psychiatric disability) must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit.  In this case, a request for an 
extension of time was never filed, and the filing of a notice 
of disagreement concurrent with or prior to the filing such a 
request for an extension was not undertaken.  The veteran and 
his attorney have not pointed to any specific request for an 
extension of time in the file, and the Board has been unable 
to identify any such request.  Since a request for extension 
was not submitted at any time, including after May 11, 1990, 
there is no basis for finding the provisions of 38 C.F.R. 
§ 3.109 applicable in this case.  

The Board additionally notes , with respect to 38 C.F.R. 
§ 3.109, the decision of the Court in Corry v. Derwinski, 3 
Vet. App. 231 (1992).  In that case, the Court held that a 
statement to the effect that the veteran was unable to 
respond to a RO denial letter because of disability was 
"insufficient to satisfy the regulatory requirement that 
'good cause must be shown as to why the required action 
[i.e., the filing of an NOD] could not have been taken during 
the original time period and could not have been taken sooner 
than it was.'"  See Corry, 3 Vet. App. at 235.   
  
In summary, following notification to the veteran of the 
April 1977 denial of the claim for anxiety state with 
depression, issued on May 4, 1977, a notice of disagreement 
as to that issue was not filed within the time period 
prescribed by law and consequently no statement of the case 
was issued as to this claim and no substantive appeal was 
filed.  Since the veteran did not appeal the decision, the 
April 1977 RO decision denying service connection for anxiety 
state with depression became final in May 1978, one year 
after the veteran was notified of the decision.  38 C.F.R. 
§ 19.118 (1977).  In so concluding, the Board, for reasons 
explained above, rejects various contentions made by the 
veteran through counsel concerning the alleged adequacy as a 
NOD of the October 1977 communication from the veteran to VA.   

Further, following notification to the veteran of the January 
1983 continuation of the denial of service connection for 
psychiatric disability, a NOD was not filed within the period 
prescribed by law, no statement of the case was therefore 
issued and no substantive appeal was filed.  Since the 
veteran did not appeal the decision, the January 1983 RO 
decision denying service connection for psychiatric 
disability became final in January 1984, one year after the 
veteran was notified of the decision.  See 38 C.F.R. § 19.129 
(1983).  

(b) date of reopening of claim

In July 1989, the veteran submitted a formal claim to reopen 
the issue of entitlement to service connection for a 
psychiatric disorder and he also submitted additional 
evidence at that time.  The Board reopened that claim based 
upon the submission of new and material evidence and granted 
that claim in a decision rendered in February 1991.  The RO 
implemented the Board's decision in March 1991, assigning an 
effective date of July 26, 1989, the date of the formal claim 
to reopen. 

In the joint remand it was requested that the Board address 
the issue of whether an informal claim was filed prior to 
July 26, 1989; specifically, whether a VA examination report 
dated in July 1988 constituted an informal claim and whether 
an earlier effective date may be granted upon that basis.

The Board will first address the issue of whether a formal 
claim to reopen the previously finally denied claim of 
entitlement to service connection for a psychiatric 
disability was submitted prior to July 26, 1989.  The Board 
has not identified any such formal claim, and none has been 
pointed to by the veteran and his attorney.  The Board thus 
has concluded that a formal claim to reopen the issue of 
entitlement to service connection for a psychiatric condition 
supported by new and material evidence was not received at 
any time prior to July 26, 1989.  

Since a formal claim to reopen the issue of entitlement to 
service connection for a psychiatric condition was not 
received prior to July 26, 1989, the earliest possible 
effective date assignable under the provisions of 38 C.F.R. 
§§ 3.155 and 3.157, governing informal claims, is July 26, 
1988, one year prior to the filing of the formal claim.

Turning to the matter of an informal claim filed prior to 
July 26, 1989, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.1(p), 
3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Under 38 C.F.R. § 3.157, an informal claim 
may consist of a report of examination or hospitalization.  
The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.

In this case, the record reflects that the veteran underwent 
a VA psychiatric examination on July 28, 1988.  The 
examination report reflected a diagnosis of chronic paranoid 
schizophrenia, in remission, with a history of repeated 
suicidal gestures and serious self-inflicted wound.  The 
veteran's formal claim to reopen the issue of entitlement to 
service connection for a psychiatric disability was received 
on July 26, 1989, within one year following the date of the 
VA examination.  Accordingly, the provisions of 38 C.F.R. 
§ 3.157(b) are applicable, under which an effective date of 
July 28, 1988, may be established for the grant of 
entitlement to service connection for a psychiatric 
disability.

The Board has attempted to identify evidence dated prior to 
July 1988 which would also serve as an informal claim.  No 
such evidence has been identified by the Board.  The Board 
additionally observes that neither the joint motion for 
remand or the veteran's attorney's arguments have pointed to 
any such evidence.

In conclusion, for the reasons and bases expressed above an 
effective date of July 28, 1988, for the establishment of 
service connection for schizophrenia is granted, based on the 
submission of an informal claim, the VA psychiatric 
examination report, on that date.  See 38 C.F.R. §§ 3.155, 
3.157, 4.400 (2001).  To that extent only, the appeal is 
allowed.  As explained above, there is no basis upon which an 
earlier effective date may be assigned.

Entitlement to an effective date earlier than July 26, 1993, 
for the award of service connection for residuals of 
enucleation of the right eye.

An effective date of July 26, 1993 is assigned for the 
veteran's service-connected residuals of enucleation of the 
right eye.  The effective date of July 26, 1993 was based on 
the date of receipt of medical evidence dating to 1985 which 
indicated that the veteran injured his right eye due to 
hallucinations caused by chronic paranoid schizophrenia.

Pursuant to the joint motion for remand, the Board is 
required to address the matter of whether an informal claim 
was filed prior to July 26, 1993, and specifically whether 
correspondence from the veteran's spouse dated in May 1990 
constituted an informal claim and whether an earlier 
effective date may be granted upon that basis. 

 In his October 1999 brief to the Court, the veteran's 
counsel reiterated the contention statements from the veteran 
and his wife received by VA in 1990 constituted an informal 
claim under 38 C.F.R. § 3.155, which was recognized by the 
RO.  He argues that the 38 C.F.R. § 3.158 requirement that 
the veteran submit evidence within one year of the May 1991 
letter from the RO does not apply in this case because this 
was not an original claim as defined by 38 C.F.R. § 3.160, 
but was an informal claim under 38 C.F.R. § 3.155.  He argues 
that the RO's failure to provide the veteran an application 
as required by 38 C.F.R. § 3.155 tolled the veteran's claim.  
The veteran's representative also argues that pursuant to 
38 C.F.R. § 3.304(c) there was sufficient evidence of record 
in 1991 to make a determination regarding service connection 
for the eye disability.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from an appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.400, 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought and must be 
perfected by the filing of a formal claim within one year for 
the date of the informal claim to be considered the effective 
date of a grant.  38 C.F.R. § 3.155(a).

A review of the record reflects that no formal claim of 
entitlement to service connection for residuals of 
enucleation of the right eye was ever filed.  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a).  A 
specific claim in the form prescribed by the Secretary was 
not filed in this case, nor does the veteran so contend. 

Entitlement to service connection for residuals of 
enucleation of the right eye was granted by rating action of 
August 1994, at which time an effective date of July 26, 1993 
was assigned.  The effective date of July 26, 1993 was 
assigned because on that date medical records were received 
that documented that the veteran incurred a self-inflicted 
injury to the right eye in 1985, which was clinically 
attributed to hallucinations caused by schizophrenia.  The RO 
apparently determined that the medical records received on 
July 26, 1993 constituted an informal claim under the 
provisions of 38 C.F.R. § 3.155.  There is no explanation in 
the record as to why a formal claim was never filed.  

The Board has reviewed the record in order to ascertain 
whether an informal claim of entitlement to service 
connection for a right eye disability was filed prior to July 
26, 1993.  In the joint motion for remand, it was pointed out 
that an effective date of July 26, 1993 was assigned absent 
consideration of whether correspondence from the veteran's 
spouse dated in May 1990 constituted an informal claim for 
entitlement to service connection for a right eye disability 
under the provisions of 38 C.F.R. § 3.155(a).  The veteran's 
representative has more recently asserted that 1990 
correspondence from the veteran should be considered an 
informal claim for service connection for the right eye 
disability.  

In pertinent part the May 1990 correspondence from the 
veteran's wife stated the following:

He [the veteran] is hurting mentally 
almost all the time.  He fell apart after 
he left the Navy.  It was beginning while 
he was there, they knew that.  Why do you 
think they put apathy on his discharge 
papers, of which you [VA] were sent a 
copy?  Defective attitudes, he wasn't 
able to think clearly.  His scores are 
not the scores of someone of low 
intellegence (sic).  But his mind was not 
in good shape.  He tried several times 
after he was discharged to harm himself.  
He is now blind in his right eye.  I am 
upset at the way he is being treated.
. . .  My husband deserves his pension 
service connected.  

In a letter labeled "Appellate letter," dated in May 1990 
and received at the RO in July 1990, concerning his claim for 
service connection for schizophrenia, the veteran described 
his activities and feelings before, during and after service.  
He said, "[b]ecause of a lot of factors I pulled out my 
right eye.  I don't have a lot left.  This is due partly from 
my childhood, my stepfather[,] the Navy and my mental 
condition."  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  See Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993); see also KL v. Brown, 5 Vet. App. 205, 
208 (1993). Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

The Court has held that the Board is required to adjudicate 
all issues reasonably raised by a liberal reading of a 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision.  
See Solomon v. Brown, 6 Vet. App. 396, 402 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such review 
of all documents and oral testimony reasonably reveals that 
the claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit, or if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  
On the other hand, the Board is not required to anticipate a 
claim for a particular benefit when no intention to raise it 
was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1997). 

It is argued that a claim of entitlement to service 
connection for a right eye disability was reasonably raised 
in the correspondence from the veteran and his spouse and 
that the correspondence should be considered an informal 
claim for that benefit.  As noted by the Court in Brannon v. 
West, 12 Vet. App. 32, 34 (1998), before the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  Cf. Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993).  

With respect to the correspondence received in May 1990 from 
the veteran's wife, the Board finds no basis upon which to 
consider it as coming from any individual named in 38 C.F.R. 
§ 3.155(a).  It is the veteran, and not his wife, who would 
be the claimant.  She is not claimed to be a Member of 
Congress, and the record indicates that she was not the 
veteran's representative.  Review of the record shows that in 
1981, the veteran appointed a veterans' service organization 
as his representative, and there is no indication that the 
veteran revoked that representation prior to 1997 when he 
appointed his current representative.  In addition, the 
record does not show, nor does the veteran or his 
representative contend, that the veteran was not sui juris in 
1990 at the time the RO received the correspondence from the 
veteran's wife.  In this regard, the physician who conducted 
a VA psychiatric examination in May 1990 stated that he 
considered the veteran competent to handle any funds that 
might be due him from the government.  

Moreover, even if the May 1990 correspondence was from a 
person recognized as being able to file a claim, such 
correspondence does not request service connection for a 
right eye disability.  To the extent that it can be liberally 
interpreted, it appears to request a total rating based on 
individual unemployability.  The reference to the eye injury 
appears to have been included merely as being illustrative of 
the depth of the veteran's psychiatric disability.  There is 
no indication in that correspondence that service connection 
was sought for the eye disability itself.    

Examining the correspondence form the veteran that was 
received in July 1990 shows that it does not indicate an 
intent to apply for entitlement to secondary service 
connection for a right eye disability.  Although the veteran 
indicated that he felt he injured his right eye in part 
because of his mental condition, he did not indicate that he 
was seeking to apply for disability compensation for a right 
eye disability.  See Dunson v. Brown, 4 Vet. App. 327, 329-
330 (1993).  It appears that the veteran was expressing his 
opinion as to the etiology of his right eye disability rather 
than expressing an intent to seek a VA benefit, that is, 
service connection for the disability.  See, e.g. KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1995); cf. 38 C.F.R. § 3.157(b).

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  See Talbert, 
supra.  The appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  

In the opinion of the Board, neither the May 1990 
correspondence from the veteran's spouse nor the 
correspondence received from the veteran in July 1990 meets 
the regulatory requirements for an informal claim under the 
provisions of 38 C.F.R. § 3.155.  The veteran's spouse is not 
a proper claimant, and neither her nor the veteran indicated 
that he was seeking service connection for an eye disability.  
Inasmuch as the 1990 correspondence from the veteran and his 
spouse did not constitute an informal claim, the RO was not 
required to forward a formal application form to the claimant 
for execution.  38 C.F.R. § 3.155.

Also to be considered is the fact that at the time of the 
1990 correspondence, service connection was not in fact in 
effect for schizophrenia.  Service connection was granted the 
next year, in a Board decision dated February 28, 1991.  It 
strains credulity to believe that VA should have acted on an 
alleged secondary service connection claim when the basis for 
that claim, service connection for schizophrenia, did not yet 
exist.  Cf. Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
[VA is not required to do "prognostication" but to review 
issues reasonably raised by the claimant].

In the joint motion for remand it was indicated that 
following the grant of service connection for schizophrenia 
by the Board in February 1991, the RO sent a letter to the 
veteran dated in May 1991 requesting further information, 
including the circumstances surrounding the eye injury and 
medical evidence regarding the injury.  It was stated in the 
joint motion for remand that it was clear that the RO was 
acting on a claim for benefits for a right eye condition 
prior to April 1991 and that the RO believed that it had 
received a claim for benefits for a right eye condition prior 
to April 1991.  No basis was stated for this conclusion 
concerning the thought processes of RO personnel in 1991.

The Board's position with respect to the May 1990 
correspondence from the veteran's spouse and the July 1990 
correspondence from the veteran has been stated fully above.  
The Board does not believe that such constituted an informal 
claim for benefits with respect to the eye disability.  The 
Board is not bound by the RO's statement in the May 8, 1991 
letter that a claim for benefits existed with respect to an 
eye disability.  For the reasons expressed above, the Board 
believes that the RO's May 1991 statement is not a correct 
statement.  Further, the Board has been unable to identify 
any other communication, evidence or correspondence, from any 
source, which meets the requirements of an informal claim 
under 38 C.F.R. § 3.155.  

In any event, the Board observes that in its May 1991 
correspondence the RO gave the veteran one year from the date 
of the letter to submit evidence as to the purported claim; 
no response was received from the veteran, no evidence was 
submitted by him and no further action was taken by the RO.  

The governing regulation provides that where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).  Accordingly, even if 
the May 1990 communication from the veteran's spouse or the 
July 1990 letter from the veteran could be construed as an 
informal claim for service connection for an eye disability, 
and the Board reiterates that it does not so believe, any 
such claim was abandoned by the veteran's failure to respond 
to the RO's May 1991 request for additional information.  See 
38 C.F.R. § 3.158(a).

The veteran's attorney argues that the 38 C.F.R. § 3.158 
requirement that the veteran submit evidence within one year 
of the May 1991 letter does not apply in this case because 
this was not an original claim as defined by 38 C.F.R. 
§ 3.160 (i.e., an initial formal application on a form 
prescribed by the Secretary) but was an informal claim under 
38 C.F.R. § 3.155.  This argument is without merit because 
under the provisions of 38 C.F.R. § 3.109, as it existed in 
1991 and does now, the one-year time limit for filing 
evidence necessary to complete an application applied to 
original applications, formal or informal, as well as to 
applications for increased benefits by reason increased 
disability, age, or the existence of a dependent and to 
applications for reopening or resumption of payments.  
38 C.F.R. § 3.109(a).  Although the RO did receive the 
requested evidence on July 26, 1993, which was after the 
expiration of the one-year time limit, there is no indication 
that the veteran did then or has since requested extension of 
the time limit or that he alleges there was good cause why 
the evidence could not have been submitted during the 
original one-year time period and could not have been taken 
sooner than it was.  See 38 C.F.R. § 3.109(b).  

The veteran has argued that an effective date of 1985, the 
date the right eye injury occurred, is warranted.  In this 
regard the Board notes that in September 1985, the RO 
received medical records documenting the incurrence of a 
right eye disability due to a psychiatric disability.  At 
that time, and for a number of years thereafter, service 
connection was not in effect for the psychiatric disability.    

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.157, governing the acceptance of examination or 
hospitalization reports as informal claims, are inapplicable 
to this claim for an earlier effective date because those 
provisions pertain to claims in which a formal claim for 
compensation has already been allowed or disallowed.  
38 C.F.R. § 3.157(b).  In this case, in 1985, the claim of 
entitlement to service connection for a right eye disability 
had not yet been adjudicated.  Further, the medical records 
dated and received in 1985 do not meet the requirements of 
38 C.F.R. § 3.155 governing informal claims because they 
merely documented the incurrence of a right eye injury 
without indicating an intent to apply for VA benefits for 
entitlement to service connection for a right eye disability.  
See Brannon v. West, 12 Vet. App. 32 (1998).  In addition, no 
formal claim was filed within a year following the receipt of 
the 1985 medical records.  

Prior to July 1993, both the veteran and his spouse submitted 
correspondence other than that submitted in May 1990 and July 
1990, in which the right eye condition was mentioned.  
However, such correspondence, although mentioning that the 
veteran sustained a right eye disability, did not indicate an 
intent to apply for entitlement to service connection for 
such right eye disability.  See Brannon, 12 Vet. App. at 34; 
Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  The Board 
can identify no correspondence from the veteran or his spouse 
dated prior to July 1993 that may be construed as an informal 
claim; that is, in which an intent to pursue a claim for 
benefits for a right eye disability was apparent, or which 
would even support such a conclusion upon a liberal 
construction of the correspondence.  Accordingly, the Board 
has determined that an informal claim for entitlement to 
service connection for a right eye disability which meets the 
regulatory requirements for an informal claim under 38 C.F.R. 
§ 3.155 was not filed at any time prior to July 1993. 

The veteran's attorney has also argued that the Board failed 
to address the applicability of 38 C.F.R. § 3.304(c).  Under 
that regulation, the development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but should not be undertaken when evidence 
present is sufficient for this determination.  Essentially, 
the representative argues that information sufficient to 
grant service connection on a secondary basis under the 
provisions of 38 C.F.R. § 3.310 was of record prior to the 
time of the May 1991 correspondence from the RO to the 
veteran in which the veteran was requested to furnish 
evidence pertaining to a right eye disability.  Although the 
argument is not  clear, it appears that the attorney is 
contending that the May 1991 RO letter was unnecessary in 
light of evidence already of record, and that the veteran's 
purported claim should have been granted at that time.  

There was of record in May 1991 evidence linking the 
veteran's self-inflicted eye injury to his psychiatric 
disability, which has been described in the factual 
background section above.  However, even if it were to be 
conceded for the purpose of argument that evidence sufficient 
to grant a claim of entitlement to secondary service 
connection for residuals of enucleation of the right eye was 
of record as of May 1991, the fact remains that a claim for 
such benefits, formal or informal, was not filed at that time 
or at any time prior to July 26, 1993.  VA cannot decide a 
claim when no claim exists.  As indicated above, the Board 
disagrees with the RO's may 8, 1991 letter which indicate 
that a "claim for benefits for a right eye condition" existed 
at that time.

Consequently, there is no basis for entitlement to an earlier 
effective date for the grant of service connection for a 
right eye disability under the provisions of 38 C.F.R. 
§ 3.400, which specify that the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999).

In conclusion, there is no basis under the applicable law and 
VA regulations under which an effective date prior to July 
26, 1993 may be assigned for an award of service connection 
for enucleation of the right eye.  The claim of entitlement 
to an earlier effective date is therefore denied.  



CONTINUED ON NEXT PAGE

				
ORDER

Entitlement to an effective date of July 28, 1988 for the 
establishment of service connection for schizophrenia is 
granted.

Entitlement to an effective date earlier than July 26, 1993 
for the establishment of service connection for residuals of 
right eye enucleation is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

